Citation Nr: 0711288	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart condition.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and R.G.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and May 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania.  The December 1999 rating decision continued a 
40 percent evaluation for a low back disability and denied 
entitlement to TDIU.  The May 2003 rating decision denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition.  

In October 2002 the veteran testified before a Decision 
Review Officer at the RO (RO hearing) regarding the issues of 
entitlement to an increased evaluation for his low back 
disability and entitlement to TDIU.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2002 and February 2003 statements, the veteran 
indicated that he wanted a hearing on all his claims.  In an 
April 2005 Form 9 the veteran checked the box indicating that 
he desired to have a hearing at a local VA office before a 
Member of the Board (Veterans Law Judge).  The veteran is 
entitled to such a hearing.  38 C.F.R. §§ 20.700, 20.703 
(2006).  

To date, the veteran has not been afforded this hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  After 
the veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



